IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

IGOR ELMAN, M.D.

Plaintiff,
Case No. 3:18-cv-00358
Vv.
JUDGE WALTER H. RICE
WRIGHT STATE UNIVERSITY,
Defendant.

 

DECISION AND ENTRY SUSTAINING DEFENDANT WRIGHT STATE
UNIVERSITY’S MOTION FOR PARTIAL JUDGMENT ON THE
PLEADINGS (DOC. #6)

 

This matter is before the Court pursuant to a Motion for Partial Judgment
on the Pleadings, Doc. #6, filed by Defendant, Wright State University (“Wright
State”). Plaintiff, Igor Elman, M.D. (“Elman”), has filed a response, Doc. #8. No
reply was filed.

For the reasons set forth below, the motion for partial judgment on the

pleadings, Doc. #6, is sustained.

I. Background and Procedural History
Ellman alleges that on or about April 10, 2015, he accepted a position at
Wright State University as Chair of the Department of Psychiatry. Doc. #1,
PAGEID#4. After accepting the position and beginning employment at Wright

State, Elman claims that his employer took a number of actions that damaged his
career and his reputation as a researcher. These actions included Wright State
removing him from his position as department chair Doc. #1, PAGEID##9-10.
Finally, in March of 2018, “after ongoing disparate treatment,” Elman claims that
he “was forced out” of his employment with Wright State. /a. PAGEID#10.

On October 13, 2018, Elman filed his Complaint alleging six different causes
of action: discrimination based on age and national origin, retaliation, breach of
contract, fraudulent inducement and constructive discharge. Doc. #1. Wright
State has moved for partial judgment on the pleadings arguing that this Court
lacks jurisdiction on Elman’s First Claim for Relief, age discrimination under the
federal Age Discrimination in Employment Act of 1967, 29 U.S.C.A. § 623
(“ADEA”), as well as Elman’s Fourth Claim for Relief, breach of contract, Fifth
Claim for Relief, fraudulent inducement, and Sixth Claim for Relief, constructive

discharge.'

I. Standard of Review
Motions for judgment on the pleadings under Federal Rule of Civil
Procedure 12(c) are analyzed under the same standard as motions to dismiss

under Federal Rule of Civil Procedure 12(b)(6). See Warrior Sports, Inc. v.

 

"Elman’s response, Doc. #8, does not oppose Wright State’s motion for partial judgment
on the pleadings. “After reviewing Defendant's Motion and Plaintiff's facts in the
Complaint, Plaintiff concurs with Defendant's argument that this Court lacks the
jurisdiction to hear Plaintiff's First, Fourth, Fifth and Sixth claims of the Complaint.
Plaintiff does not dispute that Defendant is an ‘instrumentality’ of the State of Ohio and
these claims are subject to Defendant's sovereign immunity claims.” /d. at PAGEID#48.
National Collegiate Athletic Ass'n, 623 F.3d 281, 284 (6th Cir. 2010). “For purposes
of a motion for judgment on the pleadings, all well-pleaded material allegations of
the pleadings of the opposing party must be taken as true, and the motion may be
granted only if the moving party is nevertheless clearly entitled to judgment.”
JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 582 (6th Cir. 2007) (internal
citation and quotation marks omitted). However, the court need not accept as true
legal conclusions or unwarranted factual inferences. /d. (citing Mixon v. Ohio, 193
F.3d 389, 400 (6th Cir.1999)).

To withstand a Rule 12(c) motion for judgment on the pleadings, “a
complaint must contain direct or inferential allegations respecting all the material
elements under some viable legal theory.” Commercial Money Ctr., Inc. v. Illinois
Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007). “The factual allegations in the
complaint need to be sufficient to give notice to the defendant as to what claims
are alleged, and the plaintiff must plead ‘sufficient factual matter’ to render the
legal claim plausible, £e., more than merely possible.” Fritz v. Charter Township
of Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S.
662 (2009)). A “legal conclusion couched as a factual allegation” need not be
accepted as true, nor are recitations of the elements of a cause of action sufficient.
Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (quoting Be//
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

While the allegations in the complaint are the primary focus in assessing a
Rule 12(c) motion, “matters of public record, orders, items appearing in the record

3
of the case, and exhibits attached to the complaint[ ] also may be taken into
account.” Barany—Snyder v. Weiner, 539 F.3d 327, 332 (6th Cir. 2008) (quoting

Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)).

Hil. Legal Discussion

Wright State argues that it has sovereign immunity pursuant to the
Eleventh Amendment to the United States Constitution and, as a result, the Court
does not have subject matter jurisdiction over Elman’s claim for age
discrimination under the ADEA, breach of contract, fraudulent inducement and
constructive discharge. Doc. #6, PAGEID#3. As a state university and
instrumentality, Wright State has the same immunity under the Eleventh
Amendment as the State of Ohio. Dvorak v. Wright State Univ., No. C-3-96-109,
1997 U.S. Dist. LEXIS 23804, at *1-59, *22 (S.D. Ohio 1997) (finding that Wright
State University and its Board of Trustees are “arms or alter egos” of the state).

The United States Supreme Court has held that Congress's enactment of
the ADEA did not “abrogate States’ sovereign immunity” under the Eleventh
Amendment. Kimel v. Florida Bd. of Regents, 528 U.S. 62, 91 (2000) (ADEA is not a
valid exercise of Congress’ power under 8 5 of the Fourteenth Amendment and
the purported abrogation of Florida’s sovereign immunity is invalid). Additionally,
the State of Ohio has maintained “that pursuant to R.C. 2743.03(A)(1), the Court of
Claims has exclusive, original subject matter jurisdiction over Title VII actions
seeking money damages against a state employer. “Manning v. Ohio State

4
Library Bd., 62 Ohio St. 3d 24, 32 (Ohio 1991) (court of claims has exclusive and
Original jurisdiction for claims of sex discrimination and sexual harassment by
employee of state library board under Title VII of the Civil Rights Act of 1964).
Because the Eleventh Amendment prohibits a private party from bringing a suit
against a state without the state’s consent, Pennhurst State Sch. & Hosp. v.
Halderman, 465 U.S. 89, 98 (1984), any sovereign immunity waived by the state
must be “unequivocally expressed.” /d. at 99. Accordingly, Wright State is
immune from suits brought by a private party unless immunity is waived.
Because Ohio has not waived its sovereign immunity under the Eleventh
Amendment and has not consented to federal courts having jurisdiction over
claims against the state, Wright State is entitled to have Elman’s First Claim for
Relief, age discrimination, dismissed as well as the Fourth, Fifth, and Sixth Claims
for Relief. V/BO Corp. v. Conway, 669 F.3d 675 (6th Cir. 2012) (Eleventh
Amendment to the U.S. Constitution grants immunity to states from litigation on

state law claims in federal court), citing Sossamon v. Texas, 563 U.S. 277 (2011).

IV. Conclusion
For the reasons set forth above, Defendant Wright State’s Motion for Partial
Judgment on the Pleadings, Doc. #6, is SUSTAINED. Elman’s claims in his First
Claim for Relief, age discrimination, Fourth Claim for Relief, breach of contract,
Fifth Claim for Relief, fraudulent inducement, and Sixth Claim for Relief,
constructive discharge, are dismissed. Elman’s Second Claim for Relief,

5
discrimination due to national origin, and Third Claim for Relief, retaliation,

remain at issue.

Date: September 24, 2019 ~
€ Jecnsep pie.

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
